Citation Nr: 0410026	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  96-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 1972, 
and from July 1974 to December 1976.

This matter originally came before the Board of Veterans' Appeals 
(Board) from an August 1995 rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.

In a February 1999, the Board remanded the veteran's claims for 
additional development.  

In a December 1999 rating decision, the Board denied the veteran's 
claims as being not well grounded.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (the Court).  
In February 2001, the Court issued an Order that vacated the 
December 1999 Board decision and remanded the case to the Board 
for proceedings consistent with the Court's Order.

In March 2002, the Board undertook additional development with 
respect to the issues on appeal pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  Subsequently, a decision of the United States Court 
of Appeals for the Federal Circuit invalidated that regulation, 
and in August 2003 the case was remanded to afford the RO the 
opportunity to consider the additional evidence developed by the 
Board and readjudicate the claim on appeal. 

Subsequently, an October 2003 rating action continued the prior 
denials.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran has a chronic substance induced depressive 
disorder that constitutes a secondary disability that results from 
primary alcohol abuse, and thus is a result of the veteran's own 
abuse of alcohol or drugs.  

3.  There is no evidence of hypertension during service or within 
one year after discharge from service; the record does not contain 
competent evidence relating the veteran's hypertension, which was 
first noted nearly two decades following his final separation from 
service, to his periods of active military service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder for which service connection 
may be granted was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.301, 3.303 (2003).

2.  Hypertension was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As pointed out in the Court's Order, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The Court also held 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The veteran was notified in the September 1995 statement of the 
case (SOC) of the criteria for service connection.  The veteran 
has been adequately informed as to the type of evidence that would 
help substantiate his claims.  In a June 2002 letter, the RO 
informed the veteran of the provisions of the VCAA as well as the 
type of evidence necessary to substantiate his claims for service 
connection, and informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to give 
enough information to obtain the additional records and to make 
sure the records were received by VA.  The October 2003 
supplemental statement of the case (SSOC) advised the veteran of 
the RO's attempts to obtain additional evidence and of the reasons 
and bases for the decision to deny his claims.  

Although the veteran has been advised to send any additional 
information or evidence, the above-referenced letters did not 
specifically contain the "fourth element."  Notwithstanding, VA's 
Office of General Counsel recently held that the Court's statement 
in Pelegrini regarding the "fourth element" was "obiter dictum and 
is not binding on VA" and that "section 5103(a) does not require 
VA to seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim."  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claims was made prior to the enactment of the VCAA.  VCAA notice 
was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims, and thus, the timing of the 
notice does not comply with the express requirements of Pelegrini.  
While the Court did not address whether, and if so, how, the 
Secretary can properly cure a timing defect, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

On review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  First, 
it was impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the content 
requirements of a VCAA notice have been fully satisfied in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Board notes that in reviewing AOJ determinations on appeal, it 
is required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  Thus, 
there is no "adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, No. 01-
944, slip op. at 13.  

The VCAA requires that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  The veteran was provided with 
VA examinations in December 2002 and January 2003.  VA and private 
treatment records have been obtained.  Service medical records for 
the period from July 1974 to December 1976 were requested in 1996 
and again in 2002.  The National Personnel Records Center (NRPC) 
responded in July 1996 that the records for that period were sent 
to the RO with the 1972 records.  The RO responded in July 1996 
that the 1972 records were received, but the 1974-76 records were 
not.  The NPRC advised in September 1996, and again in June 2002, 
that all available medical records had already been forwarded to 
the RO.  The veteran has submitted additional argument, but has 
not identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a second remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection for 
hypertension may be granted if it is shown to be present in 
service or manifest to a degree of 10 percent or more within one 
year from the date of final separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2003).

When records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the 
veteran's service medical records from his second period of 
service are missing.  The Board's analysis has been undertaken 
with this heightened duty in mind.

Psychiatric Disorder

Service medical records for the period from June to August 1972 
are of record.  Reports of medical examinations dated in November 
1971 and June 1972 do not reflect a diagnosis of any disability.  
The veteran's psychiatric status was clinically evaluated as 
normal on examinations in November 1971 and June 1972.

Medical records from the Naval Regional Medical Center dated in 
June 1976 show that the veteran underwent counseling.  The veteran 
was very nervous from stress from "above," and he complained that 
his sleeping pattern was broken.  He felt like he was "ready to 
crack or break down" and he indicated that he never felt like that 
until the service.  The impression was nervous reaction with 
gastric irritation and tension headaches.

During the April 1996 hearing the veteran testified that 
depression occurred during his second period of service.  The 
veteran was diagnosed with depression and alcohol dependence in a 
Tampa, Florida VAMC hospitalization report dated in November 1994.  
The pertinent assessment in December 1994 was depression.

A VA psychological evaluation was conducted in December 2002.  The 
veteran reported that he had been recently widowed after a 33 year 
marriage.  He also reported multiple medical problems as well as 
alcohol dependence.  The diagnostic impression was bereavement and 
alcohol dependency.  The examiner indicated that the claims folder 
had been reviewed, and stated that the veteran had "a predominant 
problem with alcohol abuse," and that while he may have had 
depressive symptoms, "depression is often a comorbid state with 
alcohol abuse as alcohol is, indeed, a depressive drug."

A VA psychiatric examination was conducted in January 2003.  The 
examiner reviewed the claims folder in conjunction with the 
examination.  The veteran reported that he began drinking heavily 
during service and that his problems with depression began at that 
time as well.  He reported guilt related to his wife's death, poor 
appetite, and sleep disturbances.  The veteran stated that he 
drank a pint of whiskey per day during the week and more on 
weekends.  He stated that he had been drinking every day since he 
relapsed in 1999.  On examination, he was pleasant and cooperative 
with the examiner.  His speech was soft but of normal rate and 
tone.  His mood was "sick and drab" with a congruent constricted 
affect.  He denied suicidal or homicidal ideation, intent or plan.  
He denied auditory, visual or tactile hallucinations and did not 
appear to be responding to internal stimuli.  Cognitive 
functioning, judgment, and insight were intact.  The diagnoses 
were alcohol dependence, bereavement, and substance induced 
depressive disorder which began in the military.  The examiner 
explained that the veteran suffered from "a substance induced 
depressive disorder, namely from alcohol, which appears to have 
begun in the military service."  

There is no medical evidence of a psychiatric disorder during 
service.  While there is evidence dated in 1976 that the veteran 
required counseling, those medical records reveal no findings 
pertinent to depression.  The initial findings regarding 
depression were shown many years after service.  

The recent VA psychiatric report diagnosed a "substance induced 
depressive disorder which began in the military."  

The Board notes that service connection for alcohol abuse was 
denied in a final Board decision dated in February 1999.  The 
veteran currently has no service connected disabilities.

Regulations provide that alcohol abuse and drug abuse, unless they 
are a "secondary result" of an "organic disease or disability," 
are considered to be "willful misconduct."  See 38 C.F.R. §§ 
3.301(c)(2), 3.301(c)(3).

The VA General Counsel has reiterated that 38 U.S.C.A. § 105(a), 
as amended by Section 8052 of the Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, precludes direct service connection for a disability 
that is a result of a veteran's own abuse of alcohol or drugs for 
purposes of all VA benefits.  See VAOPGCPREC 7-99.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the statute precludes compensation for (a) 
primary alcohol abuse disabilities and (2) secondary disabilities 
(such as cirrhosis of the liver) that result from primary alcohol 
abuse.  The Federal Circuit defined primary as meaning an alcohol 
abuse disability arising during service from voluntary and willful 
drinking to excess.  The Court also reasoned that, like the 
primary alcohol abuse disability, a secondary disability arising 
from a primary alcohol disability is not compensable because it 
too is a "result of the veteran's own...abuse of alcohol or 
drugs".  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).

In the present case, the veteran's current diagnoses are 
bereavement, which has been medically attributed to the recent 
death of his wife, alcohol dependence, for which service 
connection has been previously denied, and substance induced 
depressive disorder which began in the military.  As to this last 
diagnosis, the Board finds that service connected is precluded by 
statute since the veteran's substance induced depressive disorder 
constitutes a secondary disability that results from primary 
alcohol abuse.  As noted above, the Federal Circuit in Allen, 
supra, held that a secondary disability arising from a primary 
alcohol disability was not compensable because it too is a "result 
of the veteran's own...abuse of alcohol or drugs".  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 
1340 (Fed. Cir. 2001) (en banc order).

In view of the foregoing, the veteran's claim for service 
connection for an acquired psychiatric disorder must be denied.  
There is no equipoise between the positive and negative evidence, 
therefore no reasonable doubt issue is raised.  38 C.F.R. § 3.102 
(2003).

Hypertension

Service medical records for the period from June to August 1972 
are of record.  Reports of medical examinations dated in November 
1971 and June 1972 do not reflect a diagnosis of any disability.  
The veteran's blood pressure was recorded as 128/72, 120/88 and 
130/86, in November 1971.  His blood pressure was recorded as 
126/76 in June 1972.  

During the April 1996 hearing the veteran testified that he 
noticed a problem with his blood pressure in service, but could 
not recall when, except to say that it occurred during his second 
tour of duty in 1974-76.  He stated that he was first placed on 
medication to treat hypertension two years prior to the hearing.  

VA outpatient treatment records dated in October 1984 show 
diastolic blood pressure of 100.  A blood pressure chart dated in 
the 1980's shows diastolic blood pressure ranging from 88 to 124.  
In May 1992, there was an assessment of possible baseline 
hypertension with exacerbation secondary to pain.  VA 
hospitalization report dated in November 1994 noted a diagnosis of 
hypertension.

Private dental records submitted by the veteran in August 1996 
reflect high blood pressure readings in November and December 
1986, as well as in January 1991.

A blood pressure chart from the VAMC in Tampa, Florida submitted 
by the veteran in June 1997 and dated in December 1977 reflects 
that his blood pressure was recorded as ranging between 110/60 to 
150/95 over a three-week period in December 1977.

A VA examination was conducted in December 2002.  The examiner 
reviewed the claims folder in conjunction with the examination.  
The veteran's blood pressure was noted as 150/100 in the right arm 
and 152/98 in the left arm.  The assessment was uncontrolled 
hypertension.  The examiner stated that:

In my opinion, review of the C-file reveals treatment undertaken 
in 1993 and 1994 for his hypertension....[The veteran] claims his 
blood pressure was high during military service; I do not see 
clear evidence for the same.

As noted above, service connection may be presumed if hypertension 
is shown to a degree of 10 percent within one year of service 
discharge.  In this case, the veteran filed his claim for service 
connection for hypertension in 1994.  Under 38 C.F.R. § 4.104 
(1995), diastolic pressure which is predominantly 100 or more 
warrants a 10 percent rating.  If continuous medication is shown 
necessary for control of hypertension with a history of diastolic 
blood pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  Id.

The Board notes that the schedular criteria for evaluation of the 
cardiovascular system, including hypertension, were changed 
effective January 12, 1998, however, the requirements for a 10 
percent rating pertinent to diastolic blood pressure (as in this 
case) remained essentially identical.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).

The medical evidence dated in December 1977 does not show that the 
veteran's blood pressure was predominantly 100 or that the veteran 
was on continuous medication necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 or 
more.  The initial findings of hypertension were years after 
service.  Significantly, there is no medical opinion that relates 
the post-service hypertension to service.  Although the veteran 
has testified at his hearing as to a link between the two, he is 
not competent to render medical diagnoses or opinions on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  His recollection of high blood pressure readings in 
service are not probative evidence that hypertension was present 
in service.  Hearsay medical evidence, as transmitted by 
layperson, is of limited probative value.  The connection between 
what a physician said and layperson's account of what he 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

In view of the foregoing, the veteran's claim for service 
connection for hypertension must be denied.  There is no equipoise 
between the positive and negative evidence, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (2003).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



